DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 31-53 are pending.
Election/Restrictions
3.	Applicant’s election of Group I, claims 31-36 and 50 with traverse in the reply filed on 01/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  It is noted that claims 52 and 53 were inadvertently omitted from the Restriction Requirement mailed on 11/03/2021; however, these claims would have been included in Group I and will therefore be examined as part of Group I.
4.	Claims 37-49 and 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/04/2022.
	Claims 31-36, 50, and 52-53 are pending and examined on the merits.
Priority
5.	Acknowledgement is made of this continuation of U.S. Non-provisional Application No. 17/065,098, filed on 10/07/2020, which is a continuation of U.S. Non-provisional Application No. 16/793,296, filed on 02/18/2020, which is a continuation of U.S. Non-provisional Application No. 16/103,453, filed on 08/14/2018, which is a continuation of U.S. Non-provisional Application No. 15/605,696, filed on 05/25/2017, which is a continuation of U.S. Non-provisional Application No. 15/044,498, filed on 02/16/2016, which is a continuation of 
Information Disclosure Statement
6.	The IDSs filed on 07/16/2021 and 07/08/2021 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
7.	The Drawings filed on 07/08/2021 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112(b), or Second Paragraph
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 31-36, 50, and 52-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term "about" in the claims is a relative term which renders the claim indefinite.  The term "about" is a term of degree and the examiner has reviewed the specification and can find   
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


11.	Claim(s) 31-36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Grippi et al. (US Patent Application Publication 2004/0071786 A1; cited on IDS filed 07/08/2021).
12.	Claims 31-36 are drawn to a sterilized and sealed separator tube for preparing a cosmetic platelet concentrate from whole blood comprising:  an anticoagulant composition; and a thixotropic gel; wherein, when the separator tube is at least partially filled with the whole blood, and centrifuged once in a single centrifugation, blood components in the whole blood are separated into at least:  (i) a supernatant comprising the cosmetic platelet concentrate; and (ii) red blood cells.
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 32, Grippi et al. teach a sterilized, vacuum sealed separator tube for separating platelet rich plasma from whole blood comprising a sterile separator tube of glass or polyethylene tereterephthalate wherein the tube comprises rubber stopper or cap, an inlet to introduce whole blood, a thixotropic gel selected from a polyester gel or a polymer mixture gel and an anticoagulant solution comprising sodium citrate at 0.1 M concentration for obtaining a platelet rich plasma solution by centrifugation to produce a solid fibrin web suitable for regenerating body tissue in a living organism in a secondary container [see Abstract; Figure 1; paragraphs 0085, 0091, 0093; 0103-0107, 0126, 0141, 0188, 0202].  Although Grippi et al. does not explicitly teach wherein the cosmetic platelet concentrate contains at least about 300 billion platelets per liter without supernatant removal, it is noted that the claims do not require the system to actively be separating blood.  Even so, Grippi et al. teach a sterilized, vacuum sealed separator tube that is structurally identical to the claimed separator system and claims do not require the sterilized, vacuum sealed separator tube to actively be separating whole blood.  Accordingly, absent evidence otherwise, it is the examiner's position that the sterilized, vacuum sealed separator tube of Grippi et al. would inherently have these features.  Since the Office does not have the facilities for examining and comparing applicants’ separator tube with the separator tube of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the separator tube of the prior art does not possess the same material structural and functional In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 33, Grippi et al. teach a sterilized, vacuum sealed separator tube for separating platelet rich plasma from whole blood comprising a sterile separator tube of glass or polyethylene tereterephthalate wherein the tube comprises rubber stopper or cap, an inlet to introduce whole blood, a thixotropic gel selected from a polyester gel or a polymer mixture gel and an anticoagulant solution comprising sodium citrate at 0.1 M concentration for obtaining a platelet rich plasma solution by centrifugation to produce a solid fibrin web suitable for regenerating body tissue in a living organism in a secondary container [see Abstract; Figure 1; paragraphs 0085, 0091, 0093; 0103-0107, 0126, 0141, 0188, 0202].  Although Grippi et al. does not explicitly teach wherein the cosmetic platelet concentrate contains at least about 400 billion platelets per liter without supernatant removal, it is noted that the claims do not require the system to actively be separating blood.  Even so, Grippi et al. teach a sterilized, vacuum sealed separator tube that is structurally identical to the claimed separator system and claims do not require the sterilized, vacuum sealed separator tube to actively be separating whole blood.  Accordingly, absent evidence otherwise, it is the examiner's position that the sterilized, vacuum sealed separator tube of Grippi et al. would inherently have these features.  Since the Office does not have the facilities for examining and comparing applicants’ separator tube with the separator tube of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the separator tube of the prior art does not possess the same material structural and functional In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 34, Grippi et al. teach a sterilized, vacuum sealed separator tube for separating platelet rich plasma from whole blood comprising a sterile separator tube of glass or polyethylene tereterephthalate wherein the tube comprises rubber stopper or cap, an inlet to introduce whole blood, a thixotropic gel selected from a polyester gel or a polymer mixture gel and an anticoagulant solution comprising sodium citrate at 0.1 M concentration for obtaining a platelet rich plasma solution by centrifugation to produce a solid fibrin web suitable for regenerating body tissue in a living organism in a secondary container [see Abstract; Figure 1; paragraphs 0085, 0091, 0093; 0103-0107, 0126, 0141, 0188, 0202].
	With respect to claim 35, Grippi et al. teach a sterilized, vacuum sealed separator tube for separating platelet rich plasma from whole blood comprising a sterile separator tube of glass or polyethylene tereterephthalate wherein the tube comprises rubber stopper or cap, an inlet to introduce whole blood, a thixotropic gel selected from a polyester gel or a polymer mixture gel and an anticoagulant solution comprising sodium citrate at 0.1 M concentration for obtaining a platelet rich plasma solution by centrifugation to produce a solid fibrin web suitable for regenerating body tissue in a living organism in a secondary container [see Abstract; Figure 1; paragraphs 0085, 0091, 0093; 0103-0107, 0126, 0141, 0188, 0202].
	With respect to claim 36, Grippi et al. teach a sterilized, vacuum sealed separator tube for separating platelet rich plasma from whole blood comprising a sterile separator tube of glass or polyethylene tereterephthalate wherein the tube comprises rubber stopper or cap, an inlet to introduce whole blood, a thixotropic gel selected from a polyester gel or a polymer .
Claim Rejections - 35 USC § 103
14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

15.	Claims 50 and 52-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grippi et al. (US Patent Application Publication 2004/0071786 A1; cited on IDS filed 07/08/2021) in view of Jones et al. (US Patent 6,428,527; cited on IDS filed 07/08/2021).
16.	The relevant teachings of Grippi et al. as applied to claims 31-36 are set forth above.
	However, Grippi et al. does not teach the separator tube of claim 50, wherein the separator tube has a usable vacuum of from 8 to 10 mL; the separator tube of claim 52, wherein the thixotropic gel is present in an amount of from about 1 mL to about 3 mL; and the separator tube of claim 53, wherein the anticoagulant is present in an amount of about 3.5 mg/mL.
	Jones et al. teach similar separator tubes as Grippi et al. wherein the tube is a polyethylene terephthalate separator tube for blood collection wherein the sodium citrate is sprayed onto the surface of the tube to produce a dried coating of individual solid particles 
	At the time the invention was made, it would have been obvious for one of ordinary skill in the art to combine the teachings of Grippi et al. and Jones et al. because Grippi et al. teach a sterilized vacuum sealed separator tube comprising a thixotropic gel and sodium citrate.  Jones et al. teach that the thixotropic gel and sodium citrate can be sprayed onto the surface of a polyethylene terephthalate tube.  It would be obvious for one of ordinary skill in the art to pick a useable vacuum size tube depending on the amount of blood sample that is to be taken and this technique would be considered routine for one of ordinary skill in the art based on the teachings of Jones et al. and Grippi et al.
	Furthermore, regarding the amount of thixotropic gel and amount of anticoagulant present in the tube, MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, it would be obvious for one of ordinary skill in the art to adjust the volume of thixotropic gel and sodium citrate solution based on the amout of blood sample to be taken, and these techniques would be considered routine for one of ordinary skill in the art based on the teachings of Jones et al. and Grippi et al.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
18.	Claims 31-36, 50, and 52-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,833,478. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of the ‘478 patent recite a medical separator system for the preparation of a platelet rich plasma, comprising: a tube suitable for centrifugation; a thixotropic gel disposed in the tube, the thixotropic gel adapted for separating platelet rich plasma; and an anticoagulant disposed in the tube; wherein the thixotropic gel is adapted to separate blood cells in whole blood to provide a platelet concentrate containing less than 1% hematocrit.  Although the ‘478 patent does not explicitly teach wherein, when the separator tube is at least partially filled with the whole blood, and centrifuged once in a single centrifugation, blood components in the whole blood are separated into at least:  (i) a supernatant comprising the cosmetic platelet concentrate; and (ii) red blood cells, it is noted that the claims do not require the system to actively be separating blood.  Even so, the ‘478 patent recite a sterilized, vacuum sealed separator tube that is structurally identical to the claimed separator system and claims do not require the sterilized, vacuum sealed separator tube to actively be separating whole blood.  Accordingly, absent evidence otherwise, it is the examiner's position that the sterilized, vacuum sealed separator tube of the ‘478 patent would inherently have these features.  Since In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
19.	Claims 31-36, 50, and 52-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,064,894.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the ‘894 patent recite a medical separator system for the preparation of a platelet rich plasma, comprising: a tube adapted to be centrifuged for a length of time and containing only two additives, wherein said two additives are a thixotropic gel adapted to separate blood components in whole blood to provide a platelet concentrate containing less than or equal to 1% hematocrit and a pellet containing more than or equal to 99% hematocrit by forming a barrier between plasma and erythrocytes; and an anticoagulant being adapted to at least reduced coagulation of said whole blood.  Although the ‘894 patent does not explicitly teach wherein, when the separator tube is at least partially filled with the whole blood, and centrifuged once in a single centrifugation, blood components in the whole blood are separated into at least:  (i) a supernatant comprising the cosmetic platelet concentrate; and (ii) red blood cells, it is noted that the claims do not require the system to actively be separating blood.  Even so, the ‘894 patent recite a sterilized, vacuum sealed separator tube that is structurally identical to the claimed separator system and claims do not require the sterilized, In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
20.	Claims 31-36, 50 and 52-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,052,349.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the ‘349 patent recite a system for preparing a cell preparation, comprising a first container having a cap and containing only two additives, said cap sealing said two additives in said first container, wherein said two additives are: an anticoagulant and a thixotropic gel; wherein said first containing is a tube adapted to centrifuge whole blood, wherein said thixotropic gel is adapted to separate platelet rich plasma and red blood cells when said first container is centrifuged for a length of time; a second container comprising hyaluronic acid adapted to mix with said platelet rich plasma from said first container; and an applicator device adapted to administer to a patient a cell preparation formed by mixing said platelet rich plasma from said first container and said hyaluronic acid from said second container.  Although the ‘349 patent does not explicitly teach wherein, when the separator tube is at least partially filled with In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
21.	Claims 31-36, 50, and 52-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 27-28 of US Patent No. 10,881,691.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 and 27-28 of the ‘691 patent recite a system for preparing a cell preparation, comprising: a first container having a cap and containing an anticoagulant and an amount of whole blood, said cap sealing said anticoagulant and said amount of whole blood in said first container, wherein said first container is a tube adapted to centrifuge said amount of whole blood for a length of time to separate out an amount of platelet rich plasma from said In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
22.	Claims 31-36, 50, and 52-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-15 of U.S. Patent No. 11096966. Claims 
23.	Claims 31-36, 50, and 52-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-35, 38, 52-54, 70, and 73-79 of copending U.S. Non-provisional Application No. 17/065098.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 31-35, 38, 52-54, 70 and 73-79 of the ‘098 application are drawn to a sterilized, vacuum sealed separator tube for preparing a therapeutic platelet concentrate from whole blood comprising: an inlet adapted to introduce whole blood; an anticoagulant and a thixotropic gel, wherein, when the separator tube is at least partially filled with the whole blood and centrifuged at a force of about 1,500 g up to about 2,000 g for about 3 to about 10 minutes once in a single centrifugation, blood components in the whole blood are separated into at least: (i) the therapeutic platelet 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  However, it is noted that the ‘098 application will issue as U.S. Patent No. 11,241,458 on 02/08/2022.  Accordingly, the provisional nature of this rejection would become non-statutory double patenting.
Conclusion
24.	Status of the claims:
	Claims 31-53 are pending.
	Claims 37-49 and 51 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 31-36, 50 and 52-53 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656